DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al (US 2018/0098356) in view of LI2 (LI et al: US 2016/0262161)

Regarding claim 3, LI et al (US 2018/0098356) discloses user equipment, UE, device, adapted to access a radio channel in a network in which multiple base stations transmit information simultaneously (LI: ¶41-42, ¶38, ¶116, a UE receiving information simultaneously from multiple base stations), 
wherein the UE device is configured to: receive from a first plurality of base stations a set of random access parameters common to the plurality of base stations of the single frequency network (LI: Fig. 2, Fig. 4, ¶40, ¶42-43, transmitting from a plurality of base stations, information regarding at least one parameter for each of the base stations eNB#1 through eNB#3 for example a common PRACH resource);
 transmit a random access preamble (LI: Fig. 2, Fig. 4, ¶40, ¶49, ¶51, ¶73, transmitting a preamble in a random access message); 
receive a plurality of responses to the random access preamble from a second plurality of bases stations of the single frequency network, the second plurality of base stations being the same as or a subset of the first plurality of base stations (LI: Fig. 4, Fig. 2, ¶68-69, ¶42-43, random access response is transmitted from a plurality of base stations that include the eNB#1 through eNB#3); and transmit a scheduled transmission in response to the plurality of responses (LI: Fig. 4, Fig. 2, ¶72, ¶55, scheduled transmission is transmitted by the UE to a plurality of base station among the base stations that sent the Random Access Responses).
LI remains silent regarding network being a single frequency network; and the same data simultaneously transmitted to a UE from the multiple base station. 
However, LI2 (LI et al: US 2016/0262161) discloses network being a single frequency network (LI2: ¶40, the network being a single frequency network); and the same data simultaneously transmitted to a UE from the multiple base station (LI2: ¶32, the transmission being same and simultaneously transmitted from the multiple base station).
A person of ordinary skill in the art working with the invention of LI  would have been motivated to use the teachings of LI2 as it provides interference mitigation on the transmitter side including those methods that seek to coordinate the physical channel transmissions across cells to avoid severe interference and improve reliability by sending redundant data (¶5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LI with teachings of LI2 in order to improve interference mitigation and reliability.


Claim 1-2, 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al (US 2018/0098356) in view of LI2 (LI et al: US 2016/0262161) 
Regarding claim 1, LI discloses user equipment, UE, device, adapted to access a radio channel in a network in which multiple base stations transmit information simultaneously (LI: ¶41-42, ¶38, ¶116, a UE receiving information simultaneously from multiple base stations), wherein the UE device is configured to: 
receive from a first plurality of base stations a set of random access parameters common to the plurality of base stations of the network (LI: Fig. 2, Fig. 4, ¶40, ¶42-43, transmitting from a plurality of base stations, information regarding at least one parameter for each of the base stations eNB#1 through eNB#3); 
transmit a random access preamble (LI: Fig. 2, Fig. 4, ¶40, ¶49, ¶51, ¶73, transmitting a preamble in a random access message); 
receive a plurality of responses to the random access preamble the plurality of responses having been transmitted from a second plurality of base stations of network, wherein the second plurality of base stations are the same as or a subset of the first plurality of base stations and the plurality of responses transmitted by the second plurality of base stations (LI: Fig. 4, Fig. 2, ¶68-69, ¶42-43, random access response is transmitted from a plurality of base stations that include the eNB#1 through eNB#3); and 
transmit a scheduled transmission in response to the plurality of responses (LI: Fig. 4, Fig. 2, ¶72, ¶55, scheduled transmission is transmitted by the UE to a plurality of base station among the base stations that sent the Random Access Responses), 
wherein the UE device is arranged to receive multiple responses in response to the random access preamble (LI: Fig. 4, multiple responses received in response to random access message with the preamble therein)
LI remains silent regarding network being a single frequency network; and the same data simultaneously transmitted to a UE from the multiple base station. 
However, LI2 (LI et al: US 2016/0262161) discloses network being a single frequency network (LI2: ¶40, the network being a single frequency network); and the same data simultaneously transmitted to a UE from the multiple base station (LI2: ¶32, the transmission being same and simultaneously transmitted from the multiple base station).
A person of ordinary skill in the art working with the invention of LI  would have been motivated to use the teachings of LI2 as it provides interference mitigation on the transmitter side including those methods that seek to coordinate the physical channel transmissions across cells to avoid severe interference and improve reliability by sending redundant data (¶5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LI with teachings of LI2 in order to improve interference mitigation and reliability.
LI modified by LI2 remains silent regarding wherein the UE device is arranged to determine an actual timing alignment value by receiving multiple timing alignment values from the second plurality of base stations of the single frequency network in response to the random access preamble and to determine the actual timing alignment value from the multiple received timing alignment values.
However, JUNG ((JUNG et al: US 2018/0235013) discloses UE device is arranged to determine an actual timing alignment value by receiving multiple timing alignment values from the second plurality of base stations of the single frequency network in response to the random access preamble and to determine the actual timing alignment value from the multiple received timing alignment values (JUNG: Fig. 6, ¶75-77, ¶59, TA values from each of the base station are received by the UE which is received in a random access response messages in response to a preamble; UE a actual (adjusted) timing value is determined by the UE to perform UL synchronization (alignment) for UL transmission).
A person of ordinary skill in the art working with the invention of LI modified by LI2 would have been motivated to use the teachings of JUNG as it timing alignment critical for multipoint transmission providing seamless mobility (¶15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LI modified by LI2 with teachings of JUNG in order to improve mobility.
Regarding claim 2, LI modified by LI2 modified by JUNG discloses the UE device of claim 1, wherein the UE device is configured to determine the actual timing alignment value by selecting one of a lowest value, a mean value and an average value of the multiple received timing alignment values (JUNG: ¶59-60, ¶77, the UE determines a corresponding actual/adjusted timing adjustment value for each received timing adjustment value; this implies that the lowest among of them will be selected also and a corresponding adjusted (actual) timing is determined).

Regarding claim 4, LI modified by LI2 discloses a UE device according to claim 3, wherein the UE device is configured to determine an actual timing alignment value by receiving timing alignment values from the second plurality of base stations of the single frequency network in response to the random access preamble and to determine the actual timing alignment value from the received timing alignment values.
However, JUNG ((JUNG et al: US 2018/0235013) discloses UE device is arranged to determine an actual timing alignment value by receiving multiple timing alignment values from the second plurality of base stations of the single frequency network in response to the random access preamble and to determine the actual timing alignment value from the multiple received timing alignment values (JUNG: Fig. 6, ¶75-77, ¶59, TA values from each of the base station are received by the UE which is received in a random access response messages in response to a preamble; UE a actual (adjusted) timing value is determined by the UE to perform UL synchronization (alignment) for UL transmission).
A person of ordinary skill in the art working with the invention of LI modified by LI2 would have been motivated to use the teachings of JUNG as it timing alignment critical for multipoint transmission providing seamless mobility (¶15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LI modified by LI2 with teachings of JUNG in order to improve mobility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11064447. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-4, of application claim all that is recited in claim 1-11 of the patent. An omission of an element and its functions is obvious variation if the function of the element is not desired (Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)) (See MPEP, 2144.04 (ll)(a))..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461